DETAILED ACTION
1.	This office action is a response to amendments submitted on 09/13/2022. Applicant's arguments filed with respect to claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
2. 	Claims 1-15 are presented for examination.
Claim Rejections – 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by MATHUR et al. (WO 2018048351 A1). 
In regards 1, 6 and 11, MATHUR shows (Figs. 1-5) and/or discloses a management apparatus, its corresponding method and computer readable medium, storing instructions for executing a process configured to manage a plurality of programmable logic controllers (PLCs) on a network of a factory (i.e. corporate network) and a plurality of sensors (i.e. 140, 174) connected to the management apparatus externally from the network (i.e. 162, human interference), the management apparatus comprising: 
a processor, configured to: 
for a state of a factory determined from current operating conditions of the factory (page 8, lines 7-15, Fig. 1, i.e. sensors and actuators for monitoring, measure, and control of the physical processes… physical data of the physical process collected by the sensors 140): 
receive streaming PLC values from the PLCs (i.e. 130) and streaming external sensor values (140) from the plurality of sensors in the factory connected externally to the network (162), (collecting, by a set of sensors, physical data associated with the physical process; monitoring, by a set of controller devices, process states of the physical process based on the physical data from the sensors; monitoring, by a set of verification devices, the physical process based on the physical data from the sensors, the physical data enabling the verification devices to detect the anomalies based on a set of invariants predefined for the physical process; detecting, by the verification devices; page 8, lines 7-15; page 11, lines 14-20, Figs. 1-2); 
conduct probabilistic analytics on the streaming PLC values and streaming external sensor values (i.e. Analytical redundancy makes use of a mathematical model implemented in an anomaly detection module of the decision logic component 172. The mathematical model may include one or more estimators / estimation algorithms, such as Kalman filtering or linear quadratic estimation. An estimator performs a comparison of actual measurements of physical data of the physical process 1 10 with predefined constraints or conditions. Diagnostics tools combined with optimal control based tools to provide precise assessment of the situation and ensure timely response) against historical PLC values and historical sensor values associated with the state of the factory (i.e. historical information or “historian”, The control logic of the global verification device 182 is executed at all times together with the PLC control logic of the controller device 130; page 10, lines 29-34; page 11, line 22 to page 12, line 4); and 
for the probabilistic analytics indicative of the streaming PLC values being within expectation for the state, and the streaming external sensor values not being within expectation for the state, providing an indication of a security incident (page 7, line 31 to page 8, line 15; page 10, line 11-24, page 11, lines 21-30; page 14, line 28 to page 15, line 8, Figs. 1-5).
In regards to claims 2, 7 and 14, MATHUR shows (Figs. 1-5) and/or discloses further comprising, for the probabilistic analytics indicative of the streaming PLC values not being within expectation for the state (i.e. r more estimators / estimation algorithms, such as Kalman filtering or linear quadratic estimation. An estimator performs a comparison of actual measurements of physical data of the physical process 1 10 with predefined constraints or conditions), and the streaming external sensor values not being within expectation for the state, detecting one of a new state and a factory event (page 7, line 31 to page 8, line 15; page 10, line 11-24, page 11, lines 21-30; page 14, line 28 to page 15, line 8, Figs. 1-5).
In regards to claims 3, 8 and 13, MATHUR shows (Figs. 1-5) and/or discloses wherein for the detecting being indicative of the new state, storing the streaming PLC values and the streaming external sensor values as the historical PLC values and the historical sensor values for the new state (i.e. respond quickly to changes in sensor measurement, hence  the control actions subsequently alter the process state, page 1, lines 1-32; page 7, line 31 to page 8, line 15; page 10, line 11-24, page 11, lines 21-30; page 14, line 28 to page 15, line 8, Figs. 1-5)..
In regards to claims 4, 9 and 14, MATHUR shows (Figs. 1-5) and/or discloses, MATHUR shows (Figs. 1-5) and/or discloses further comprising, for the probabilistic analytics indicative of the streaming PLC values not being within expectation for the state, and the streaming external sensor values being within expectation for the state, providing an indication of sensor failure (page 7, line 31 to page 8, line 15; page 10, line 11-24, page 11, lines 21-30; page 13, lines 20-30; page 14, line 28 to page 15, line 8, Figs. 1-5).
In regards to claims 5, 10 and 15, MATHUR shows (Figs. 1-5) and/or discloses wherein the state is selected from a plurality of states, each state associated with corresponding historical sensor and PLC values, and associated with operations of the factory (page 7, line 31 to page 8, line 15; page 10, line 11-24, page 11, lines 21-30; page 13, lines 20-30; page 14, line 28 to page 15, line 8, Figs. 1-5).

Response to Arguments
5.	Applicant's arguments filed on 09/13/2022 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.
In response to applicant’s argument regarding claim 1, that Mathur fails to teach, disclose, or suggest the feature "streaming external sensor values from sensors in the factory connected externally to the network", and  "conducting probabilistic analytics on the streaming PLC values and streaming external sensor values against historical PLC values and historical sensor values associated with the state of the factory" the examiner respectfully disagrees.
First of all, the examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
The Examiner still considers the prior-art of Mathur clearly read on the claim’s limitations as broadly presented. Mathur discloses and shows collecting, by a set of sensors, physical data associated with the physical process; monitoring, by a set of controller devices, process states of the physical process based on the physical data from the sensors; monitoring, by a set of verification devices, the physical process based on the physical data from the sensors, the physical data enabling the verification devices to detect the anomalies based on a set of invariants predefined for the physical process; detecting, by the verification devices; page 8, lines 7-15; page 11, lines 14-20, Figs. 1-2); and discloses conducting analytics on the streaming PLC values and streaming external sensor values (i.e. Analytical redundancy makes use of a mathematical model implemented in an anomaly detection module of the decision logic component 172. The mathematical model may include one or more estimators / estimation algorithms, such as Kalman filtering or linear quadratic estimation. An estimator performs a comparison of actual measurements of physical data of the physical process 1 10 with predefined constraints or conditions. Diagnostics tools combined with optimal control based tools to provide precise assessment of the situation and ensure timely response) against historical PLC values and historical sensor values associated with the state of the factory (i.e. historical information or “historian”, The control logic of the global verification device 182 is executed at all times together with the PLC control logic of the controller device 130; page 10, lines 29-34; page 11, line 22 to page 12, line 4); and , providing an indication of a security incident if the values are out of a preset or unacceptable value (page 7, line 31 to page 8, line 15; page 10, line 11-24, page 11, lines 21-30; page 14, line 28 to page 15, line 8, Figs. 1-5).
 It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
Mathur, discloses the use of Multiple independent global verification devices 186 may be used for state estimation using domain specific distributed state estimation algorithms and doing this check process on a time fashion, such timely initiation of emergency procedures. The control logic of the global verification device 182 is executed at all times together with the PLC control logic of the controller device 130. The SCADA workstation compares the physical data from the controller device 130 and global verification device 182, and determine whether they corroborate each other. Inconsistencies in the physical data are associated with the anomalies in the physical process 1 10. This read on the broadly term of  "conducting probabilistic analytics on the streaming PLC values and streaming external sensor values against historical PLC values and historical sensor values associated with the state of the factory, in special following applicant disclosure where this may be a standard time series analysis (e.g., according to any method known to one of ordinary skill in the art), Mathur’s invention is focused on the state-correctness of the utilities system using multiple independent global verification devices 186 may be used for state estimation using domain specific distributed state estimation algorithms.
Finally, the examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846